DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7-10, 15, 16, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Wang et al. (U.S. Patent Application Publication 2016/0110595) does not teach nor suggest in detail “wherein the body height includes an uncorrected body height and a corrected body height, and cause the display to display the body size, wherein the controller is further configured to obtain a hair volume value of the user based on face information from the source image and correct the uncorrected body height to the corrected body height based on the hair volume value, wherein the hair volume value is obtained based on the jawline shape of the user or a distance from the nose of the user to the ear of the user” or “wherein the body height includes an uncorrected body height and a corrected body height, and wherein the controller is configured to obtain a value of a length from a center of a hand to a shoulder of the user from the source image and to correct the uncorrected body height to the corrected body height based on the obtained value of the length from the center of the hand to the shoulder”, as recited in amended Claims 1 and 24 (In remarks filed on 12 July 2022 and in the Final Rejection filed on 12 May 2022).  In contrast, Wang et al. only discloses obtaining a length value from the source image and a circumference value, wherein the length value includes at least a shoulder length, an arm length, or a leg length of the body size, wherein the circumference value includes at least a bust circumference, a waist circumference, or a hip circumference of the user (paragraphs [0056] and [0066] of Wang et al.).  
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A body measurement device comprising: a camera configured to capture an image that includes an RGB image and a depth image; a display; and a controller configured to: acquire a source image that includes a skeleton image and a body line image of a user based on the captured image, wherein the source image includes coordinate information of a nose and an ear of the user and a jawline shape of the user, acquire a body size including a body height based on the source image, wherein the body height includes an uncorrected body height and a corrected body height, and cause the display to display the body size, wherein the controller is further configured to obtain a hair volume value of the user based on face information from the source image and correct the uncorrected body height to the corrected body height based on the hair volume value, wherein the hair volume value is obtained based on the jawline shape of the user or a distance from the nose of the user to the ear of the user (Independent claim 1; claims 5, 7-10, 15, and 16 all depend from claim 1). 
A body measurement device comprising: 3Docket 2060-70006a camera configured to capture an image that includes an RGB image and a depth image; a display; and a controller configured to acquire a source image that includes a skeleton image and a body line image of a user based on the captured image, acquire a body size including a body height based on the source image, and control the display to display the body size, wherein the body height includes an uncorrected body height and a corrected body height, and wherein the controller is configured to obtain a value of a length from a center of a hand to a shoulder of the user from the source image and to correct the uncorrected body height to the corrected body height based on the obtained value of the length from the center of the hand to the shoulder (Independent claim 24; claim 25 depends from claim 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
July 30, 2022